Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 1 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 1 of 16

 

 

i USDe £2
UNITED STATES DISTRICT COURT DOCUMENT

 

SOUTHERN DISTRICT OF NEW YORK ELECERONICALLY FLED

imo Cfo |

TIMOTHY ASHCRAFT and ASHLEY ASHCRAFT, hc en

POC fh
DA’

 

 

on their own behalf and on behalf of their minor
children, A.A., L.A., and LA.,

Plaintiffs, Case No.: 7:19-cv-11568 (VB)
-against-
SCOTT GOREN and BECKY VANDERLOOP,

Defendants.

 

 

STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIAL

Disclosure and discovery activity in this Action may involve the exchange and production
of confidential, medical, and/or personal information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the Parties hereby stipulate to and petition the Court to enter this Protective Order.
The Parties acknowledge that this Protective Order does not confer blanket protections on all
disclosures or responses to discovery and that the protection it affords from public disclosure and

_use extends only to the limited information or items that are entitled to confidential treatment under
the applicable legal principles.
NATURE OF PROTECTED INFORMATION

1, The term “Information” as used herein shall include any document as that term is
defined in Local Civil Rule 26.3, including, without limitation, electronic or computerized data
compilations, deposition testimony, deposition exhibits, interrogatory responses, responses to

request for admission, or any other materials or information disclosed or produced by or on behalf

|
i

 

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 2 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 2 of 16

of a party (or any of its attorney, representatives or other agents), or by or on behalf of a non-party
(or any of its attorney, representatives or other agents), and all information derived therefrom.

2. “Confidential Information” includes Information that a party or non-party (the
“Producing Party”) believes in good faith reflects:

(a) sensitive personal information, including, for example, private details such
as social security numbers, financial information, medical records, home address, or personal
contact information; or

(b) information the Producing Party is contractually or legally obligated to keep
confidential.

DESIGNATION OF DISCOVERY MATERIALS AS CONFIDENTIAL
3. Information may be designated as Confidential within the meaning of this
Protective Order by any Producing Party, including all parties and any non-parties from whom
discovery is sought in the Litigation.
4, The designation of information as Confidential Information for purposes of this
Protective Order must be made in the following manner by any Producing Party:

(a) In the case of paper documents (apart from deposition or other pre-trial
testimony), designation must be made by affixing the legend “CONFIDENTIAL” (or in the
alternative, “CONFIDENTIAL TREATMENT REQUESTED”) to each page containing any
Confidential Information. If only a portion or portions of the material on a page qualifies for
protection, the Producing Party must also clearly identify the protected portion(s) using appropriate
markings in the margins.

(b) In the case of electronically stored information produced on CD, DVD or
other electronic storage medium, the party producing the Confidential Information must affix the

legend “CONFIDENTIAL” to such electronic storage medium and to the extent practical, to each

2

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 3 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 3 of 16

page or unit of material. In the event designation through affixation of the legend
“CONFIDENTIAL” is impractical, designation may be made in any manner that is sufficient to
notify any receiving party that the Confidential Information has been designated Confidential.

(c) In the case of depositions or other pre-trial testimony, designation of the
portion of the transcript (including exhibits) that contains Confidential Information must be made
(1) by a statement to such effect on the record during the proceeding in which the testimony is
received, or (ii) by written notice served on counsel of record in this Litigation within 10 business
days after the receipt of the rough transcript of such proceeding, provided that all testimony,
exhibits, and transcripts of depositions or other testimony must be treated as Confidential before
such 10-day period has expired. Each court reporter participating in the deposition shall be
provided with a copy of this Protective Order and shall adhere to its provisions. Each court reporter
must mark the designated portions of such designated deposition transcript(s) with the legend
“CONFIDENTIAL” as appropriate, must separately bind those portions of the deposition

transcript, and must place on the cover of any such transcript the following legend:

THIS TRANSCRIPT CONTAINS INFORMATION DESIGNATED
“CONFIDENTIAL” PURSUANT TO AN ORDER OF THE COURT UNDER
WHICH THERE ARE PENALTIES FOR IMPROPER USE OR
DISCLOSURE.

The parties may modify this procedure for any particular deposition, through agreement on the
record at such deposition, without further order of the Court.

5, The parties shall refrain from filing with the Court any documents or information
considered Confidential, or disclosing as part of any court filing the content of any documents or
information considered Confidential, unless that party either (4) resolves any dispute with the other
party regarding the designation or treatment of such documents or information as Confidential

prior to filing; (ii) files the document or information or any portion thereof that is considered

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 4 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 4 of 16

Confidential, or that discloses the content of any documents or information considered
Confidential, with the court under seal with a simultaneous motion to seal such document or
information (the “Interim Sealing Motion”), in keeping with all applicable court rules; or
(iii) provides 10 days’ notice of intent to file documents considered or marked by either party as
Confidential.

6. Even if the filing party believes that materials subject to this Protective Order
pursuant to paragraphs 1-3 above are not properly classified as confidential, the filing party shall
comply with paragraph 5 above.

7. A designation of materials as Confidential may be challenged upon motion. The
burden of proving the confidentiality of designated information remains with the party asserting
such confidentiality.

8. To the extent any Confidential Information is used in submissions, the information
will be redacted from the publicly filed version and afforded the confidentiality protections
associated with such proceedings. The unredacted version will be filed with the Court consistent
with paragraph 5 above.

RESTRICTION ON USE OF CONFIDENTIAL INFORMATION

9. The Parties may use any Confidential Information produced or exchanged during
the course of this Litigation solely in connection with the legal pursuit or defense of this Litigation,
or any other proceedings involving both the parties to this Action and the subject matter of the
Litigation.

10. Confidential Information shall not be used for any other purpose, including, without
limitation, any business or commercial purpose, any other arbitration, or any other litigation;
provided further, however, that such use will not otherwise constitute a waiver, restriction or

abrogation of Plaintiffs’ rights and protections hereunder.

4

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 5 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 5 of 16

11. Nothing herein shall prevent Plaintiffs from disclosing or using its own
Confidential Information in any manner or way and such disclosure or use by Plaintiffs will not
affect the Defendants’ obligations hereunder.

DISCLOSURE OF CONFIDENTIAL INFORMATION

12. Confidential Information shall not be disclosed by the receiving party to any person
or entity except in accordance with the terms of this Protective Order.

13. Confidential Information, except with the prior consent of the Producing Party or
upon prior order of this Court, shall not be disclosed, summarized, described, characterized, or
otherwise communicated or made available, in whole or in part, by any party to any person other
than the following:

(a) outside counsel of record for parties in the Litigation and regular or
temporary employees and service vendors of such counsel (including outside copying and
litigation support services) assisting in the conduct of the Litigation for use in accordance with this
Protective Order;

(b) subject to Paragraph 14, experts, consultants, and investigators (including
their professional staffs) assisting counsel for the parties in the Litigation;

(c) the parties in the Litigation and any agents, current officers, directors, and
employees of the parties who are reasonably necessary to assist counsel in the prosecution of this
Litigation;

(d) any person identified as an author, addressee, or a copy recipient of the
Confidential Information, or any other person who otherwise has or has had lawful possession of
the Confidential Information without any violation of this Protective Order;

(e) witnesses, noticed or subpoenaed deponents, and their counsel.

Confidential Information may not be disclosed to any witness or deponent unless such witness or

5

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 6 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 6 of 16

deponent first signs an Exhibit A certification form or, if such witness or deponent refuses to sign
a certification form, unless the witness or deponent is provided with a copy of this Protective Order
and agrees on the record to be bound by its terms. At the request of any party, the portion of any
deposition transcript involving the Confidential Information must be designated Confidential
pursuant to Paragraph 4(c). Those witnesses or deponents who are shown Confidential
Information may not retain copies. Counsel for any Producing Party or non-party shall have the
right to exclude from depositions any person who is not authorized by this Protective Order to
receive Confidential Information. Such right of exclusion shall be applicable only during periods
of examination or testimony directed to or comprising Information that the person being excluded
is not authorized to receive by the Protective Order;

(f) the Court, court personnel, any appellate court having jurisdiction of any
appeal of this Litigation, and jurors, potential jurors, or alternate jurors pursuant to Paragraphs 22-
24 of this Protective Order;

(g) court reporters and videographers, and their respective staffs, employed in
connection with the Litigation;

(h) mediators and any person carrying on an insurance business that may be
liable to satisfy part or all of any judgment that may be entered in the Litigation, or to indemnify
or reimburse for payments made to satisfy a judgment;

(i) clerical and litigation support personnel involved in the production,
reproduction, organizing, filing, coding, cataloging, converting, storing, retrieving, and review of
Confidential Information, to the extent reasonably necessary to assist the persons identified in
subparagraph 13(a) with respect to the Litigation; and

(j) any other person only upon order of the Court or upon stipulation of the

Producing Party.

 

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 7 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 7 of 16

14. Confidential Information may be provided to persons listed in Paragraph 13(b) to
the extent necessary for such expert, consultant, or investigator to prepare a written opinion, to
prepare to testify, or to assist counsel in the prosecution or defense of the Litigation, provided that
such expert, consultant, or investigator may use said Confidential Information solely in connection
with the Litigation; and further provided that such expert, consultant or investigator signs an
Exhibit A certification form to this Protective Order.

INADVERTENT PRODUCTION OR DISCLOSURE

15. Failure to designate Confidential Information shall not be deemed a waiver of the
Producing Party’s claim of confidentiality or other applicable privilege as to such Information or
as to the subject matter of such Information, and the Producing Party may thereafter designate such
Information as Confidential.

16. A Producing Party’s inadvertent failure to designate Information as Confidential
may be corrected by supplemental written notice to the undersigned counsel to the parties in the
Litigation promptly upon discovery of the inadvertent failure to designate, with the effect that such
Confidential Information will thereafter be subject to the protections of this Protective Order.
Upon receipt of such a supplemental designation, any receiving party that disclosed the
Confidential Information before its designation as Confidential must exercise its best efforts (i) to
ensure that any paper or electronic documents summarizing, referencing, or incorporating any such
Confidential Information, which paper and electronic documents may be retained by the receiving
party, are treated as if the Confidential Information had originally been designated Confidential,
and (ii) to ensure such Confidential Information is not further disclosed except in accordance with
the terms of this Protective Order.

17. Inthe event that a Party or non-party produces two or more identical or substantially

identical copies of a document or other Information, and any copy is designated Confidential while

7

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 8 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 8 of 16

other copies are not so designated, all such identical or substantially identical documents or other
Information shall be treated as Confidential once notice is given of the inconsistent designation.
Any Party that becomes aware of the inconsistent designation shall be responsible for giving notice
of such inconsistent designation.

18. Inadvertent disclosure of any Information produced in response to a discovery
request in the Litigation that a Party or non-party claims should have been withheld on grounds of
privilege, including, for example, the attorney-client privilege or the work product doctrine
(collectively referred to hereinafter as “Inadvertently Disclosed Information”’), will not be deemed
to have waived any such privilege as to the Information itself or the subject matter of that
information solely because of the inadvertent disclosure.

19. The procedure for handling Inadvertently Disclosed Information shall be as

follows:

(a) A Producing Party may request the return of Inadvertently Disclosed
Information by giving notice to each party to which it produced such
Information identifying such Information and stating the basis for its
privilege assertion (“Notice of Recall’’);

(b) In the event that only part of the Inadvertently Disclosed Information is
claimed to be privileged or protected, the Producing Party asserting
inadvertent disclosure shall furnish to the parties to which it produced the
Inadvertently Disclosed Information a redacted copy of such information,
removing only the part(s) thereof claimed to be privileged or protected,
together with such written notice;

(c) Upon receipt of the Notice of Recall, a party shall use reasonable efforts to
promptly destroy or return to the Producing Party asserting inadvertent
disclosure all copies of the Inadvertently Disclosed Information and refrain
from reviewing the same for any purpose. If a receiving party has already
disclosed the Inadvertently Disclosed Information, that receiving party must
take commercially reasonable efforts to retrieve all copies of the
Inadvertently Disclosed Information and either destroy or return such
materials to the Producing Party asserting inadvertent disclosure;

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 9 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 9 of 16

(d) Within five (5) business days of receipt of the Notice of Recall, a party
contesting application of the privilege must give written notice to the
Producing party. Notwithstanding anything to the contrary herein, a party
contesting application of privilege may retain and use for purposes of
resolving the dispute pursuant to these provisions a copy of the materials
subject to the Notice of Recall;

(e) Within five (5) business days of a party giving notice that the party is
contesting privilege or some other date as may be mutually agreed upon
between the parties, the parties shall meet and confer regarding the privilege
claim;

(f) If, after compliance with the foregoing steps (a) through (e), a party
contesting application of the privilege concludes that it still disputes the
validity of the claim of privilege, it may bring the matter to the Court’s
attention under Local Civil Rule 37.2 within (i) five (5) days after the
parties’ meet and confer; or (11) five (5) days after a party’s request for a
meet and confer, in the case that the meet and confer does not timely occur;
or (iii) such other time period as to which the applicable parties and/or non-
parties have agreed in writing; or (iv) such time required pursuant to a Court
order;

(g) If the recall of the Inadvertently Disclosed Information is made during the
taking of a deposition or shortly before the occurrence of a deposition, the
examining counsel, defending counsel, and counsel for the Producing Party
shall meet and confer in good faith at the earliest possible opportunity and
in any event prior to the conclusion of the deposition to determine
appropriate steps under the circumstances. In the event the parties cannot
agree to the appropriate steps under the circumstances, the Inadvertently
Disclosed Information shall not be used at the deposition. In the event the
claim of privilege is withdrawn or the Court determines the Inadvertently
Disclosed Information not to be subject to a valid claim of privilege after
the deposition has concluded, the deponent is subject to being deposed on
the Inadvertently Disclosed Information in question;

(h) If a request for an informal conference pursuant to Local Civil Rule 37.2
has been denied or the discovery dispute has not been resolved as a
consequence of such conference, no party moving the Court for an Order
compelling production of the material shall assert as ground for entering
such an Order that the Producing Party waived any privilege because of the
inadvertent disclosure.

CHALLENGES TO CONFIDENTIAL DESIGNATIONS
20. No party shall be obligated to challenge the propriety of a designation of

Information as Confidential Information when initially received, and a failure to do so shall not

9

 

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 10 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 10 of 16

preclude a subsequent challenge thereto, nor shall a Producing Party contend that any delay by the
receiving party in objecting to the Producing Party’s Confidential designation either (a) lends
support to the Producing Party’s designation or (b) invalidates or diminishes the receiving party’s
objection to the Confidential designation for any such materials or information.

21. If, at any time, a party objects to the designation of Information as Confidential
Information, the objecting party shall notify the Producing Party in writing. Within seven (7) days
of the receipt of such notification, counsel for the Producing Party and the objecting party shall
meet and confer in an effort to resolve the objection. If the parties cannot resolve their
disagreement, the objecting party may seek appropriate relief pursuant to the Court’s Individual
Rules for resolving discovery disputes. Until the dispute is resolved, the designated material shall
be treated as Confidential Information under this Stipulation.

USE OF CONFIDENTIAL INFORMATION IN COURT

The following provisions govern the treatment of Confidential Information as a basis for
adjudication of matters or proceedings with the Court.

22. If Information (including portions of deposition transcripts) designated as
Confidential is to be included in any papers filed with the Court, such papers shall be labeled
“Confidential — Subject to Protective Order” and the Producing Party shall seek leave of the Court
to file such materials under seal pursuant to the Honorable Vincent L. Briccetti’s Individual Rule
of Practice 3.B., as well as in accordance with the Court’s Local Rules and CM/ECF procedures.

23. | Where possible, only Confidential portions of filings with the Court are to be filed
under seal. If any party desires to refer to, or include, Confidential Information in a brief, motion,
or other Court filing, that party may confer with counsel for the Producing Party about any such

references, in an effort to reach an agreement that will make filing under seal unnecessary.

10

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 11 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 11 of 16

24. This Protective Order does not address the use of Confidential Information during
court proceedings in the Litigation (including hearings or trials). In advance of any court
proceeding during which Confidential Information might be disclosed (including through the
presentation of evidence or argument), counsel shall confer concerning potential procedures for
protecting the confidentiality of such Confidential Information (including documents and
transcripts used in the course of any court proceedings), and such Confidential Information may
only be disclosed during such court proceedings in accordance with such steps (if any) as the Court
may order, upon motion of the Producing Party or Parties. Provided that a Party follows the
procedures set forth herein, in the event that any Confidential Information is used in any court
proceeding in the Litigation or any appeal therefrom, such Confidential Information shall not lose
its status as Confidential through such use.

PROCEDURES UPON TERMINATION OF LITIGATION

25. All provisions of this Protective Order restricting the use of Information obtained
during discovery shall continue to be binding after the conclusion of the Litigation, including
settlement or judgment and all appeals, until further order of the Court, unless the parties agree
otherwise in writing, and except to the extent necessary for counsel to defend its conduct if such
conduct is challenged in a collateral or pending action. Any and all originals and copies of
documents or other Information deemed to be Confidential shall, at the request of the Producing
Party, be destroyed or (at the expense of the Producing Party) be returned to the Producing Party,
within 60 days after a final judgment and all appeals herein, or settlement of the Litigation
(whichever is latest), except that outside counsel for each party may maintain in its files copies of
each pleading and litigation document filed with this Court, each written discovery request and
written response thereto, deposition transcripts or exhibits thereto, designated trial exhibits, or

copies of documents filed with this Court that contain Confidential Information. If the receiving

1]
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 12 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 12 of 16

party elects to destroy the Information rather than return it, the receiving party shall provide the
Producing Party written certification that the destruction has been completed using commercially
reasonable efforts.

26. Any Confidential Information in the possession, custody, or control of Defendants’
insurance carrier, State Farm Fire & Casualty Company (“State Farm’), shall be destroyed at the
earliest date that permits State Farm to comply with its retention obligations under applicable
insurance regulations, including antifraud regulations; any evidentiary hold orders in connection
with other litigation; statutory requirements, including applicable statutes of limitations; and State
Farm’s regular business practices for destruction of documents. Confidential Information retained
by State Farm shall continue to be subject to the protections provided by this Protective Order and
all restrictions in this Protective Order regarding the use by State Farm of anything contained in
or obtained from the Confidential Information shall continue even after such Confidential
Information is returned or destroyed.

27. There is no requirement for the return or destruction of Confidential Information
that (i) is stored on backup storage media made in accordance with regular data backup procedures
for disaster recovery purposes, (ii) is located in the email archival system or archived electronic
files of departed employees, or (iii) is subject to legal hold obligations. Confidential Information
on backup storage media must continue to be treated in accordance with the Protective Order.

28. The provisions of this section do not create an obligation to return or destroy
attorney work produce or attorney-client communications that contain or reflect Confidential
Information. Nothing in this section shall limit the right, if any, of any party or non-party to object
to, and seek a ruling of the Court concerning, a party’s retention of any Information produced. To
the extent any person or entity retains copies of Confidential Information pursuant to the terms of

this section, such Confidential Information shall continue to be subject to the protections provided

12

 

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 13 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 13 of 16

by this Protective Order. In addition, all restrictions in this Protective Order regarding the use by

any person or entity of anything contained in or obtained from the Confidential Information shall

continue even after such Confidential Information is returned or destroyed.

MISCELLANEOUS

29. Producing or receiving Confidential Information pursuant to, or otherwise

complying with the terms of, this Protective Order shall not:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

with regards to a receiving party, operate as an admission that any particular
Information contains or reflects Confidential Information;

prejudice in any way the rights of any Party to object to the production of
documents it considers not subject to discovery, or operate as an admission
by any party that the restrictions and procedures set forth herein constitute
adequate protection for any particular Information deemed by any party to
be Confidential Information;

prejudice in any way the rights of any party to object to the relevancy,
authenticity, or admissibility into evidence of any document, testimony, or
other evidence subject to this Protective Order;

prejudice in any way the rights of any party to seek a determination by the
Court whether any Information, whether Confidential or not, should be
subject to the terms of this Protective Order;

prejudice in any way the rights of any party to petition the Court for a further
protective order relating to any Confidential Information;

prejudice in any way the rights of any party to move the Court to broaden
or restrict the right of access to and use of particular Information;

prevent the parties to this Protective Order from agreeing to alter or waive
the provisions of protections provided for herein with respect to any
particular Information; or

be construed as an agreement by any person or entity to produce or supply
any document, or as a waiver by any person or entity of its right to object to
the production of any document, or as a waiver of any claim of privilege
with respect to the production of any document.

30. The Parties shall serve a copy of this Protective Order simultaneously with any

discovery request made to any non-party in the Litigation.

13

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 14 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 14 of 16

31. If any person receiving documents covered by this Protective Order (the
“Subpoenaed Person”) is subpoenaed in another action or proceeding or is served with a document
demand or other request under law (a “Subpoena”), and such Subpoena seeks Confidential
Information designated as Confidential by someone other than the Subpoenaed Person, the
Subpoenaed Person must (i) give written notice within five (5) business days after receipt of such
subpoena, to those who designated the Information Confidential, and (ii) except as ordered
otherwise by a court of competent jurisdiction, refrain from producing any Confidential
Information in response to such a Subpoena until the earlier of (a) receipt of written notice from
the Producing Party that such party does not object to production of the Confidential Information
or (b) resolution of any objection asserted by the Producing Party either by agreement or by order
of a court with jurisdiction over the objection of the Producing Party. The burden of opposing the
enforcement of the Subpoena shall fall solely upon the party who designated the Confidential
Information. Notwithstanding the foregoing, unless the Producing Party submits a timely
objection seeking an order that the subpoena need not be complied with, and serves such objection
upon the Subpoenaed Person in writing before the production date required by the subpoena, the
Subpoenaed Person will be permitted to produce documents responsive to the subpoena on the
subpoena response date.

32. — This Court shall retain jurisdiction over all persons subject to this Protective Order
to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any
contempt thereof.

33. This Protective Order may be changed only by further agreement of all parties in
writing or by order of the Court, and is without prejudice to the rights of any party to seek
modification of this Protective Order by application to the Court on notice to the other parties

hereto.

14

 

 
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 15 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 15 of 16

34, Nothing in this Protective Order precludes any party from seeking judicial relief, in

good faith and upon notice to the other parties, with regard to any provision hereof

+
*

35. This Protective Order may be signed by fax or PDF signature and may be signed in

one or more counterparts, each of which will be deemed to constitute an original, but all of which

together constitute one agreement.
IT US SO STIPULATED.
Dated: June 17, 2020

CADWALADER, WICKERSHAM &
TAFT LLP

ByAp—

Todd Blaxche

J. Robert Duncan HI

Hyungjoo Han

Marshall Jones (admitted pro hac vice)

200 Liberty Street

New York, NY 10281
Tel.: (212) 504-6000
Fax: (212) 504-6666
Todd. Blanche@cwt.com
Robert.Duncan@cwt.com
Hyungjoo.Han@cwt.com
Marshall. Jones@cwt.com

Attorneys for Plaintiffs Timothy and Ashley
Asherafi and A.A., L.A, and LA.

GOLDBERG, MILLER & RUBIN, P.C.

et

| CN
L N an
Warren Holland Fisq.

1501 Broadway, Suite 715
New York, NY 10036

Tel.: (646) 863-1531

Fax: (929 214-4181
wholland@gmrlawfirm.com

Attorney for Defendanis,
Scott Goren and Becky Vanderloop

PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

(Hafpore

New York, New York

Dated:

 

Vung |

 

 

 

Honorable Vincent L. Briccetti
United States District Judge
Case 7:19-cv-11568-VB Document 31 Filed 06/17/20 Page 16 of 16
Case 7:19-cv-11568-VB Document 29 Filed 06/17/20 Page 16 of 16

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I hereby certify that I have read in its entirety and understand the Protective Order that was
issued by the United States District Court for the Southern District of New York in the case of
Ashcraft et al. v. Goren et al., Case No. 7:19-cv-11568 (the “Order”). I agree to comply with and
to be bound by all terms of this Protective Order, and I understand and acknowledge that failure
to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
promise that I will not disclose in any manner any information or item that is subject to this
Protective Order to any person or entity except in strict compliance with the provisions of this
Protective Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Southern District of New York for the purpose of enforcing the terms of this Protective Order,
even if such proceedings occur after termination of this action.

I declare under penalty of perjury that the foregoing is true and correct and that this

certification is executed this day of in the year

 

By:

 

Address:

 

 

Phone:

 

16

 

 
